Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX/A ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07912 Old Westbury Funds, Inc. (Exact name of registrant as specified in charter) 760 Moore Road King of Prussia, PA 19406 (Address of principal executive offices) (Zip code) Andrew J. McNally BNY Mellon Investment Servicing (US) Inc. 760 Moore Road King of Prussia, PA 19406 (Name and address of agent for service) Registrant's telephone number, including area code: 800-607-2200 Date of fiscal year end: October 31 Date of reporting period: July 1, 2009  June 30, Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1 -4).
